Name: Council Decision 2008/669/CFSP of 16Ã June 2008 concerning the conclusion of the Agreement between the European Union and the Republic of Guinea-Bissau on the Status of the European Union Mission in Support of Security Sector Reform in the Republic of Guinea-Bissau
 Type: Decision
 Subject Matter: economic conditions;  fisheries;  Africa;  European construction
 Date Published: 2008-08-14

 14.8.2008 EN Official Journal of the European Union L 219/65 COUNCIL DECISION 2008/669/CFSP of 16 June 2008 concerning the conclusion of the Agreement between the European Union and the Republic of Guinea-Bissau on the Status of the European Union Mission in Support of Security Sector Reform in the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 19 November 2007, the Council considered that a European Security and Defence Policy (ESDP) action in the field of security sector reform (SSR) in Guinea-Bissau would be appropriate, consistent with, and complementary to, European Development Fund and other Community activity. (2) Following a second EU fact-finding mission deployed in October 2007, on 10 December 2007, the Council approved the General Concept for potential ESDP action in support of Guinea-Bissau SSR. (3) On 12 February 2008, the Council adopted Joint Action 2008/112/CFSP on the European Union mission in support of security sector reform in the Republic of Guinea-Bissau (EU SSR GUINEA-BISSAU) (1). (4) An agreement on the status of the European Union mission in support of security sector reform in the Republic of Guinea-Bissau has been negotiated between the European Union and the Republic of Guinea-Bissau. (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Republic of Guinea-Bissau on the Status of the European Union Mission in Support of Security Sector Reform in the Republic of Guinea-Bissau is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union (3). Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 June 2008. For the Council The President D. RUPEL (1) OJ L 40, 14.2.2008, p. 11. (2) See page 66 of this Official Journal. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.